Case 1:18-cr-00328-KPF Document 385-3 Filed 07/06/20 Page 1 of 3




                 EXHIBIT 3
      Case 1:18-cr-00328-KPF Document 385-3 Filed 07/06/20 Page 2 of 3


From:             Nicholas, Max (USANYS)
To:               Naftalis, Joshua (USANYS)
Cc:               Griswold, Andrea (USANYS)
Subject:          Re: Majidi Allocution
Date:             Monday, October 29, 2018 9:54:03 PM


Let’s say 3?

Sent from my iPhone

On Oct 29, 2018, at 9:53 PM, Naftalis, Joshua (USANYS) <JNaftalis@usa.doj.gov> wrote:


       I’m at the doctor in the morning for my wrist. How about sometime after 245?

       On Oct 29, 2018, at 6:08 PM, Griswold, Andrea (USANYS)
       <AGriswold@usa.doj.gov> wrote:


               Yes - wide open.

               Sent from my iPhone

               On Oct 29, 2018, at 5:32 PM, Nicholas, Max (USANYS)
               <MNicholas@usa.doj.gov> wrote:


                     Any chance you guys are free to meet about this and some
                     other stuff tomorrow? I’m free all day after 12:30 p.m. –
                     whatever is easiest for you guys.

                     From: Naftalis, Joshua (USANYS)
                     Sent: Monday, October 29, 2018 4:18 PM
                     To: Griswold, Andrea (USANYS) <AGriswold@usa.doj.gov>;
                     Nicholas, Max (USANYS) <MNicholas@usa.doj.gov>
                     Subject: Fwd: Majidi Allocution




                     Begin forwarded message:

                             From: Seth Rosenberg
                             <rosenberg@clayro.com>
                             Date: October 29, 2018 at 4:13:39 PM EDT
                             To: "Naftalis, Joshua (USANYS)"
                             <joshua.naftalis@usdoj.gov>, Brian Linder
                             <linder@clayro.com>
                             Subject: Majidi Allocution




                                                                                      USAO_SDNY_026408
Case 1:18-cr-00328-KPF Document 385-3 Filed 07/06/20 Page 3 of 3


              Proposed allocution attached.
              --
              Seth L. Rosenberg
              Clayman & Rosenberg LLP
              305 Madison Avenue
              New York, NY 10165
              (212) 922-1080
              www.clayro.com




                                                                   USAO_SDNY_026409
